DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species A; fig. 3A: 
Species B; fig.3B:
Species C; fig.3C:
Species D; fig.3D:
Species E; fig.3E:
Species F; fig.3F:

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-4.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-F lack unity of invention because even though the inventions of these groups require the technical feature of an electrosurgical device comprising: a probe extending in a longitudinal direction, wherein the probe includes a proximal region and a distal region, wherein an inner diameter of the probe defines a lumen, wherein the probe has an electrically insulated portion extending from the proximal region to the distal region and an electrically exposed conductive portion located at the distal region, wherein the electrically exposed conductive portion delivers radiofrequency energy to an area of tissue adjacent the distal region of the probe; and a heat transfer system for removing thermal energy from the area of tissue, wherein the heat transfer system is in thermal contact with the area of tissue, wherein the heat transfer system removes from about 0.1 Watts to about 50 Watts of energy from the area of tissue, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Godara (US 20070027449).  Godara teaches an electrosurgical device comprising : a probe (probe 100) extending in a longitudinal direction (fig.1A), wherein the probe includes a proximal region (108) and a distal region (104), wherein an inner diameter of the probe defines a lumen (124), wherein the probe has an electrically insulated portion (116) extending from the proximal region to the distal region and an electrically exposed conductive portion (118) located at the distal region (fig.1B), wherein the electrically exposed conductive portion delivers radiofrequency energy to an area of tissue adjacent the distal region of the probe; and a heat transfer system for removing thermal energy from the area of tissue [0003], wherein the heat transfer .
A telephone call was made to attorney Allison L. Richmond on 03/23/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIGIST S DEMIE/Examiner, Art Unit 3794